Name: 80/674/EEC: Commission Decision of 24 June 1980 approving a programme relating to the slaughtering and processing of pigs in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-18

 Avis juridique important|31980D067480/674/EEC: Commission Decision of 24 June 1980 approving a programme relating to the slaughtering and processing of pigs in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 185 , 18/07/1980 P. 0043 - 0043****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 APPROVING A PROGRAMME RELATING TO THE SLAUGHTERING AND PROCESSING OF PIGS IN THE NETHERLANDS , PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 80/674/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 30 MARCH 1979 THE GOVERNMENT OF THE NETHERLANDS NOTIFIED THE PROGRAMME RELATING TO THE SLAUGHTERING AND PROCESSING OF PIGS AND ON 5 NOVEMBER 1979 PROVIDED ADDITIONAL DETAILS ; WHEREAS THE PURPOSE OF THE PROGRAMME IS THE RESTRUCTURING OF THE PIG SLAUGHTER SECTOR BY THE MODERNIZATION AND RATIONALIZATION OF , IN PARTICULAR , THE SLAUGHTER , CUTTING , COOLING AND REFRIGERATION FACILITIES IN THE LARGE SLAUGHTERHOUSES , IN ORDER TO RAISE LEVELS OF UTILIZATION , LOWER UNIT COSTS , AND THUS STABILIZE PRODUCERS ' INCOMES ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF PIG PRODUCTION ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE SLAUGHTERING AND PROCESSING OF PIGS PURSUANT TO REGULATION ( EEC ) NO 355/77 , COMMUNICATED BY THE GOVERNMENT OF THE NETHERLANDS ON 30 MARCH 1979 AND SUPPLEMENTED ON 5 NOVEMBER 1979 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT